Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (Form S-8 No. 333-106492 of Knight Ridder, Inc. (as predecessor in interest to The McClatchy Company)) pertaining to the Knight Ridder 401k Plan of our report dated June 25, 2007, with respect to the financial statements and schedule of the Knight Ridder 401k Plan included in this Annual Report (Form 11-K) for the year ended December 31, 2006. /s/ Ernst & Young LLP Sacramento, California July 13, 2007
